Citation Nr: 9915278	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  In a statement filed in August 
1995, the veteran makes reference to service connection of a 
pilonidal cyst.  The veteran again makes reference to service 
connection for this disability in his Form 9.  This issue was 
referred to the RO for appropriate action in the June 1997 
Board remand.  The issue has still not been developed for 
appellate review and is again referred to the RO for 
appropriate action.

The Board notes that the veteran withdrew his request for a 
Travel Board hearing in correspondence dated in January 1997 
pursuant to 38 C.F.R. § 20.704 (1998).

As stated above, this case was previously remanded by the 
Board in June 1997.  The requested development having been 
accomplished so far as it is possible, the matter is properly 
before the Board for adjudication.


FINDING OF FACT

The claim for service connection for residuals of a right 
knee injury is not plausible.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
right knee injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
right knee injury, which he contends is related to service.

The threshold question as to this claim is whether it is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Applicable Law and Regulations - Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).



Pertinent Background

The service medical records are associated with the claims 
folder.  There is no evidence of a right knee injury in 
service.  The separation examination dated in September 1957 
reflects that the veteran's lower extremities were clinically 
evaluated as normal.  The veteran's signature appears to be 
on the examination report.  Additional service medical 
records received in December 1998 from NPRC are duplicates of 
records already associated with the claims folder.  

Private medical records of Joe W. T., M.D. dated from October 
1987 through April 1988 are associated with the claims 
folder.  The veteran gave a history of having injured his 
right knee in 1953 while playing football.  He reported 
continued problems including giving-way, pain and swelling of 
his right knee since that time.  The diagnosis was 
chondromalacia of the patella.  The veteran underwent 
arthroscopy and intra-articular surgery in November 1987.

There are several lay statements dated in 1995 and 1996 which 
reflect that the veteran injured his right knee in service.  

In September 1996, a hearing was held at the RO in San 
Antonio, Texas.  The veteran testified that he injured his 
right knee in January 1954 while playing sandlot football.  
He stated that he did not receive treatment at the time of 
the injury because his drill instructors kept putting him 
off.  He said that he continued to have difficulties with his 
knee during service.  After he was transferred to California, 
the veteran testified that his knee went out of place during 
the night and that when he awoke, he could not move it.  He 
said that following service, his knee continued to give him 
problems and that he occasionally bandaged and applied heat 
to his knee.  He testified that he underwent surgery for his 
knee in 1987, but that he was not currently receiving 
treatment.  The veteran's spouse testified that she met him 
right after he got out of service that that he had had 
trouble with his knee since that time.

In July 1997, in response to the Board's June 1997 remand, 
the RO requested the veteran to provide specific information 
regarding the units to which he was assigned, the specific 
name and location of the treating facilities and the dates of 
treatment in service as well as the names, addresses and 
approximate dates of treatment for all VA and non-VA health 
care providers from whom he had received treatment subsequent 
to service.  The veteran responded to the RO's request in 
October 1997.

Using the additional information provided by the veteran, in 
February 1998, the RO requested the NPRC to conduct a special 
search for any additional service medical records to include 
sick call and morning reports including reports at NAS 
Jacksonville, Florida and LTA Santa Ana, California.

Additional records from Dr. T. and the NPRC were received, 
however, these records did not belong to the veteran.  As 
stated above, additional service medical records were 
received in December 1998, however, they were duplications of 
records already associated with the claims folder.  No other 
records pertaining to the veteran were received.

Analysis

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") stated that in order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis), (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence). See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has alleged that he injured his right knee during 
service while playing football.  His testimony is 
corroborated by several lay statements from buddies who 
served with him at the time of the injury.  For the purposes 
of determining whether a well-grounded claim has been 
submitted, this evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19 (1993).  Thus, the second prong of the 
Caluza test has been met.  

The medical evidence reflects that the veteran was diagnosed 
with chondromalacia of the patella in 1987.  This diagnosis 
was made over ten years ago and does not constitute medical 
evidence of a current disability.  The veteran testified at 
the September 1996 hearing that he had not receiving 
treatment for his knee since 1987.  Furthermore, there is no 
medical evidence of a nexus between the alleged current 
disability and service.  The Court has held that, where a 
question is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim, but 
if the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well-grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board notes that 
although the veteran testified at the RO hearing that he had 
a right knee disability since service, the first record of 
treatment to the right knee is dated in 1987, 30 years after 
service.  The 1987 private medical record noted that the 
veteran hurt his knee in 1953.  However, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. B., 8 Vet. 
App. 406, 409 (1995).  No additional medical evidence is of 
record.  There is no competent medical evidence of a link 
between the disability treated in 1987 and service.

The statements from the veteran provide the sole support for 
his claim that he has a current right knee disability which 
is related to service.  However, as a lay person, he lacks 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
without any competent medical evidence showing that he has a 
current disability which is related to service, his claim is 
not well-grounded.  His claim is, therefore, denied.




ORDER

A well-grounded claim not having been submitted, service 
connection for residuals of a right knee injury is denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals



 

